TATE, Judge.
This is a petitory action involving the ownership of two tracts of land. The un-contradicted testimony is that the value of this property at the time of suit was in excess of $6,000; see: J. P. LeBlanc, Tr-106; defendant Gros, Tr-113; Mrs. Gros, Tr-98; Franklin Blanchard, Raoul Landry, and Sabin Ayraud, Tr-122.
While appellants point to certain testimony that the value of the tracts was about $1,200, it is clear that this testimony, taken at a rebuttal hearing (Tr-125-153), is solely limited to the value of the property in 1934, the date óf the alleged sale, and not as to its value in 1948, when suit was instituted. (Cf. Tr-146, when plaintiff’s witness was asked upon cross-examination: ‘What is that same acreage worth today?” Plaintiffs’ counsel objected: “That has no bearing on this case. There’s been no issue raised [i. e., in the rebuttal hearing] on the valuation of the land today. It’s not relevant. By The Court: The Court will take the position that the period in question *115being 1934, was a period of the depression, and everything had a low value at that time * * *”).
Since the property in dispute is valued without contradiction in excess of $2,000, this Court is unable to accept appellate jurisdiction herein, Article 7, Sections 10 and 29, Constitution, LSA.
For the foregoing reasons, under authority of LSA-R.S. 13:4441 the appeal is ordered transferred to the Honorable the Supreme Court of Louisiana, and plaintiff-appellant is allowed 60 days from the final date of this judgment in which to perfect the appeal by filing proper transcript in said Court; otherwise the appeal shall be considered dismissed. Plaintiff-appellant to pay the cost of this appeal. All other costs to await final determination of this cause.
Appeal transferred.